This opinion is subject to administrative correction before final disposition.




                                 Before
                 STEPHENS, DEERWESTER, and BURGTORF
                        Appellate Military Judges

                            _________________________

                              UNITED STATES
                                  Appellee

                                         v.

                         Christopher J. CRAIG
                   Lance Corporal (E-3), U.S. Marine Corps
                                 Appellant

                                 No. 202100292

                            _________________________

                               Decided: 11 July 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judges:
                     Eric A. Catto (arraignment and motions)
                             Kimberly J. Kelly (trial)

Sentence adjudged 15 July 2021 by a general court-martial convened at
Marine Corps Recruit Depot Paris Island, South Carolina, consisting of a
military judge sitting alone. Sentence in the Entry of Judgment: reduction
to E-1, confinement for 12 months, 1 forfeiture of all pay and allowances,
and a bad-conduct discharge.

                              For Appellant:
              Lieutenant Commander Doug Ottenwess, JAGC, USN




   1   The accused was awarded 196 days of confinement credit.
                  United States v. Craig, NMCCA No. 202100292
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2